Citation Nr: 0905745	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  05-06 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
right tube ovarian abscess with hysterectomy.

2.  Whether new and material evidence has been submitted to 
reopen a claim for compensation under the provision of 
38 U.S.C.A. § 1151 for phlebitis of the right arm, claimed as 
due to VA treatment. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 


INTRODUCTION

The veteran served on active duty from December 1968 to 
November 1971.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Decatur, Georgia.

In December 2006, the Board remanded this case for further 
evidentiary development.  The case has now been returned to 
the Board for further appellate action.


FINDINGS OF FACT

1.  In October 2000, the RO denied service connection for 
residuals of a right tube ovarian abscess with hysterectomy; 
the veteran did not appeal that decision, and it became 
final.

2. Evidence submitted since the October 2000 decision is 
cumulative or redundant, or does not relate to an 
unestablished fact necessary to substantiate the claim, or 
does not raise a reasonable possibility of substantiating the 
claim for service connection for residuals of a right tube 
ovarian abscess with hysterectomy.

3.  In a December 1995 decision, the RO denied compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 for 
phlebitis of the right arm; there was no appeal and that 
decision became final.

4.  Evidence submitted since the December 1995 decision is 
cumulative or redundant, or does not relate to an 
unestablished fact necessary to substantiate the claim, or 
does not raise a reasonable possibility of substantiating the 
claim for compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for phlebitis of the right arm.

CONCLUSIONS OF LAW

1. .  New and material evidence has not been received to 
reopen the claim of entitlement to service connection for 
residuals of a right tube ovarian abscess with hysterectomy.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.156 (2008).

2.  New and material evidence has not been received to reopen 
the claim of entitlement to compensation under 38 U.S.C.A § 
1151 for phlebitis, right arm.  38 U.S.C.A. §§ 1151, 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim. VA regulations for the implementation 
of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim. Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007). The requirements 
apply to all five elements of a service connection claim: (1) 
veteran status, (2) existence of a disability, (3) a 
connection between the veteran's service and the disability, 
(4) degree of disability, (5) and effective date of the 
disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). Such notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO). 
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant. Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in a April 2003 statement, the veteran 
requested that the issues on appeal be reopened.  In April 
2003, May 2003 and June 2003 letters, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim for service connection, as well as 
what information and evidence must be submitted by the 
veteran, and what information and evidence will be obtained 
by VA.  Letters issued from the AMC, and dated in January 
2007, July 2007, and March 2008, informed the veteran of the 
reasons for the prior denials and the type of evidence needed 
to reopen the claims.  See Kent v. Nicholson, 20 Vet. App. 1, 
9- 10 (2006).  Furthermore, the 2007 and 2008 letters advised 
the veteran of the evidence needed to establish a disability 
rating and effective date.  The claim was last readjudicated 
in September 2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
veteran's service treatment records, post-service medical 
records, and examination reports.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process, setting forth her theory 
of entitlement and submitting statements and records in 
support of her claim.  There is no additional notice that 
should be provided and there has been a complete review of 
all the evidence without prejudice to the veteran.  Any error 
in the sequence of events or content of the notice is not 
shown to have affected the essential fairness of the 
adjudication or to cause injury to the veteran.  See Sanders, 
487 F.3d 881; see also Vasquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  Thus, any such error is harmless and does not 
prohibit consideration of these matters on the merits. See 
Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Law and Regulations

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of the 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2008).  If a claim of entitlement to 
service connection has been previously denied and that 
decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim. 38 U.S.C.A. § 5108 (West 2002); 
see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened. See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  For purposes of determining whether new and material 
evidence has been received to reopen a finally adjudicated 
claim, the recently submitted evidence will be presumed 
credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curium) (holding that the "presumption of 
credibility" doctrine continues to be precedent).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim. 38 C.F.R. § 3.156(a) 
(2008).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision." Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

Residuals of a right tube ovarian abscess with hysterectomy

The veteran filed a claim for service connection for 
residuals of a right tube ovarian abscess with hysterectomy 
in February 1976.  The veteran contended that she had painful 
menstrual cycles in service that were related to her 1976 
hysterectomy.  Service connection for residuals of a right 
tube ovarian abscess with hysterectomy was previously denied 
by rating decisions in June 1976 and October 2000.  The 
veteran was originally denied service connection in June 1976 
due to a lack of evidence showing in-service incurrence or 
aggravation.  The October 2000 rating decision found that 
evidence submitted by the veteran failed to show a 
relationship between the veteran's status post hysterectomy 
and any disease or injury during military service.  The 
veteran was notified of the October 2000 rating decision, and 
her appellate rights, in November 2000.  The veteran did not 
initiate an appeal, and that decision became final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2008).  New and material evidence submitted by the veteran 
must raise a reasonable likelihood of showing that the 
veteran's right tube ovarian abscess with hysterectomy 
incurred in or was aggravated by service.

Evidence of record at the time of the October 2000 rating 
decision included:  service treatment records; VAH Atlanta 
records from December 1971; a December 1971 medical note from 
Dr. J.P.G. stating the veteran was complaining of right lower 
quadrant pain and was treated for pelvic congestion; February 
1976 Gainesville VAH treatment notes from Dr. A.M. regarding 
the veteran's hysterectomy; Miami VAH records from October 
1977 to March 1978; VA outpatient treatment records from 
February 1978 to January 1981, and from December 1980 to May 
1981; a May 1980 discharge summary from Hialeah Hospital; VA 
outpatient treatment records from August 1995 to November 
1998; a March 1999 lay statement from G.E.H. that stated the 
veteran suffered from severe cramps during service; an April 
1999 lay statement from S.N. that stated the veteran had an 
observed illness in service; and an April 1999 lay statement 
from C.A. that stated that from fall 1975 to fall 1976 the 
veteran suffered from abdominal pains and was hospitalized in 
January 1976 in Gainesville.

The pertinent evidence received subsequent to the October 
2000 decision included: treatment records from VA Tallahassee 
Outpatient from June 2001 to June 2003, October 2002 to 
January 2007, October 2002 to July 2005, August 2005 to July 
2006, August 2006 to January 2007, January 2007 to November 
2007, and August 2007 to September 2008; treatment records 
from Gainesville VAMC from June 2005, June 2006, and August 
2006 to September 2006; treatment records from Lake City VA 
for June 2006; and the three previously submitted lay 
statements by G.E.H, S.N., and C.A.

With the exception of the lay statements, the evidence 
provided since the October 2000 rating decision is new, in 
that the medical records were not previously of record; 
however, they are not material in that they do not present a 
likelihood of substantiating the veteran's claim.  The 
veteran's treatment records from 2001 to 2008 do not provide 
evidence that the veteran's 1976 hysterectomy was related to 
her military service, but merely show that the veteran 
currently suffers from gynecological maladies.  Importantly, 
the medical evidence added to the record since the October 
2000 rating decision includes no medical opinion linking her 
hysterectomy to military service.  The lay statements, which 
note that the veteran had painful menstrual cycles in 
service, were previously considered, and therefore not new 
evidence.  Consequently, the evidence added to the record 
since the prior denial is not new and material, and the 
request to reopen this claim is denied.



Phlebitis of the right arm, claimed due to VA treatment

The veteran filed for compensation under the provision of 
38 U.S.C.A. § 1151 in January 1986 for phlebitis of the right 
arm.  She claimed that while receiving treatment from the VA 
for a left parotidectomy in 1973 she developed phlebitis in 
her right arm due to an incorrectly administered IV.  

Evidence of record included: an August 1973 hospital summary 
noted that the veteran had a "complication of phlebitis in 
the right antecubital fossa postoperatively;" Gainesville 
VAMC (Florida) nursing notes from August 1973 that note that 
the veteran's right arm became swollen due to "apparent 
phlebitis"; VA outpatient treatment records dated from 
October 1977 to March 1978; from February 1978 to January 
1981, and from December 1980 to May 1981; a March 1986 VA 
examination report; a December 1991 electro-diagnostic 
examination report, and a December 1991 special vascular 
examination report.

Compensation under the provision of 38 U.S.C.A. § 1151 for 
phlebitis of the right arm, claimed as due to VA treatment 
was denied by a December 1995 rating decision due to her 
claim being "not well grounded."  The rating decision that 
accompanied the letter notifying her of that decision noted 
that there was no current evidence of phlebitis on the May 
1995 VA medical examination to show that the veteran suffered 
a permanent residual or chronic disability.  The veteran was 
informed of the rating decision denial and her appellate 
rights in January 1996.  The veteran did not initiate an 
appeal, and the decision became final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2008).  

New and material evidence submitted by the veteran must raise 
a reasonable likelihood of showing that the veteran suffered 
from a permanent residual or chronic disability relating to 
the phlebitis she suffered during her 1973 hospitalization 
and surgery.

The pertinent evidence received subsequent to the December 
1995 rating decision included: treatment records from VA 
Tallahassee Outpatient from June 2001 to June 2003, October 
2002 to January 2007, October 2002 to July 2005, August 2005 
to July 2006, August 2006 to January 2007, January 2007 to 
November 2007, and August 2007 to September 2008; treatment 
records from Gainesville VAMC from June 2005, June 2006, and 
August 2006 to September 2006; and treatment records from 
Lake City VA for June 2006.

The treatment records received since December 1995 include 
continued complaints from the veteran of numbness, tingling, 
and pain in her right arm.  In June 2005 the veteran 
complained of right elbow pain, difficulty extending her arm, 
and right neck pain, and gave the physician a history of pain 
ever since an IV was put in her arm 25 years ago.  The 
physician diagnosed the veteran as likely having some 
degenerative joint disease of the neck.  In February 2006 the 
veteran was put on Naprosyn for right shoulder and wrist 
pain.  In June 2006 the veteran was given a nerve conduction 
study based on her right arm complaints, where she was 
diagnosed with right distal median neuropathy consistent with 
mild carpel tunnel syndrome.  

This evidence is new in that it was not previously of record, 
however, it is not material in that it does not relate to the 
basis for the denial in December 1995; which was that there 
was no current evidence of phlebitis on the May 1995 VA 
medical examination to show that the veteran suffered a 
permanent residual or chronic disability from the August 1973 
episode of phlebitis.  

The newly submitted evidence does not relate to an 
unestablished fact necessary to reopen the claim, and does 
not raise a reasonable possibility of substantiating the 
claim.  In plain language, there is no evidence to show that 
the veteran currently has residuals of phlebitis, as none of 
the submitted evidence even mentions phlebitis as a cause of 
current right arm impairment.  Rather, current problems have 
been linked to possible degenerative joint disease of the 
neck or mild carpal tunnel syndrome.  As such, this evidence 
is not new and material and the claim for compensation under 
the provision of 38 U.S.C.A. § 1151 for phlebitis of the 
right arm, claimed as due to VA treatment, is not reopened.




ORDER

New and material evidence having not been submitted, the 
claim to reopen a claim of entitlement to service connection 
for residuals of a right tube ovarian abscess with 
hysterectomy, is denied

New and material evidence not having been submitted, the 
claim of entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for phlebitis of the right arm, claimed as 
due to VA treatment is denied.



______________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


